Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL ACTION
2. 	Initialed IDS filed 07/06/2022 is attached.  The attached IDS filed 07/06/2022 does not affect patentability because the cited reference does not read on the instant claims.  In particular, JPH06238658 (hereinafter referred to as “JP ‘658”; cited in the IDS submitted by applicants on 07/06/2022) only discloses a glass fiber reinforced thermoplastic resin composite material comprising, inter alia, a matrix resin that is a thermoplastic resin and a reinforcing glass fiber treated with a silane coupling agent, wherein the thermoplastic resin contains no functional group that is bondable with the silane coupling agent (Pages 1-2 and see also claims 1-2 of JP ‘658).  However, JP ‘658 does not teach or would have suggested the claimed fiber composite material consisting of 20-99.5 wt% of a polymer matrix in the form of a thermoplastic polymer composition A comprising at least one copolymer C comprising monomers A-I and monomers A-II and optionally further monomers and 0.5-80 wt% of fibers B whose surface displays functional groups B-I which form a covalent bond with said monomers A-I, but not with said monomers A-II, 0-79.5 wt% of polymer D, and optionally one or more adhesion promoters, wherein optionally the light transmission through said fiber composite material W is not less than 10% higher than with a comparable fiber composite material that is the same as the fiber composite material W except that monomers A-II fully replace said monomers A-I, and wherein the flexural strength of said fiber composite material W is not less than 20% higher than with a comparable fiber composite material that is the same as the fiber composite material W except that monomers A-II fully replace said monomers A-I. 
Thus, the reasons for allowance in the Office action mailed 04/05/2022 remain valid and are repeated below.
EXAMINER’S AMENDMENT
3.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kayla Weckesser on March 14, 2022. 
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A fiber composite material W consisting of:
(A)	20-99.5 wt% of a polymer matrix in the form of a thermoplastic polymer composition A comprising:
(A1)	at least one copolymer C comprising monomers A-I and monomers A-II and optionally further monomers;
(A2)	optionally one or more dyes F; and
(A3)	optionally one or more assistants H; and
(B)	0.5-80 wt% of fibers B whose surface displays functional groups B-I which form a covalent bond with said monomers A-I, but not with said monomers A-II, [[and]]
(C)	0-79.5 wt% of polymer D, and
(D)	optionally one or more adhesion promoters,
wherein optionally the light transmission through said fiber composite material W is not less than 10% higher than with a comparable fiber composite material that is the same as the [[has the same structural properties as]] fiber composite material W except that monomers A-II fully replace said monomers A-I, and 
wherein the flexural strength of said fiber composite material W is not less than 20% higher than with a comparable fiber composite material that is the same as the [[has the same structural properties as]] fiber composite material W except that monomers A-II fully replace said monomers A-I.

	Written descriptive support for this amendment is found at page 23, lines 5-10 of the specification as originally filed.

Claim 4 is amended as follows:
4.	(Currently Amended) The fiber composite material W as claimed in claim 1 wherein said thermoplastic polymer composition A comprises [[not less than]] 90-99.5 wt% of said copolymer C.

	Written descriptive support for this amendment is found at page 14, lines 19-21, of the specification as originally filed. 


Claim 10 is amended as follows:
10.	(Currently Amended) The fiber composite material W as claimed in claim 1 wherein the light transmission through said fiber composite material W is not less than 15% higher than with a comparable fiber composite material that is the same as the [[has the same structural properties as]] fiber composite material W except that monomers A-II fully replace said monomers A-I. 

Claim 11 is amended as follows:
11.	(Currently Amended) The fiber composite material W as claimed in claim 1 wherein the flexural strength of said fiber composite material W is not less than 50% higher than with a comparable fiber composite material that is the same as the [[has the same structural properties as]] fiber composite material W except that monomers A-II fully replace said monomers A-I.

Claim 22 is amended as follows:
22. (Currently Amended) A fiber composite material W obtained by a method comprising the steps of:
(i)	providing:
(A)	20-99.5 wt% of a polymer matrix in the form of a thermoplastic polymer composition A comprising:
(A1)	at least one copolymer C comprising monomers A-I and monomers A-II and optionally further monomers;
(A2)	optionally one or more dyes F; and
(A3)	optionally one or more assistants H; and
(B)	0.5-80 wt% of fibers B whose surface displays functional groups B-I which are capable of forming a covalent bond with said monomers A-I, but not with said monomers A-II; 
(C) 	0-79.5 wt% of polymer D, and
(D)	optionally one or more adhesion promoters, 
(ii)	melting said thermoplastic polymer composition A and contacting same with said fibers B from step (i); and
(iii)	reacting at least some of said monomers A-I of said copolymer C and at least some of said functional groups B-I of said fibers B from step (ii) to form covalent bonds,
wherein optionally the light transmission through said obtained fiber composite material W is not less than 10[[5]]% higher than with a comparable fiber composite material that [[has the same structural properties]]is the same as the [[as]] fiber composite material W except that monomers A-II fully replace said monomers A-I, and 
wherein the flexural strength of said fiber composite material W is not less than 20% higher than with a comparable fiber composite material that is the same as the fiber composite material W except that monomers A-II fully replace said monomers A-I.

	Written descriptive support for this amendment is found at page 23, lines 5-10, page 24, lines 10-35, and page 25, lines 10-33, of the specification as originally filed (see also original claim 1 language). 

Withdrawn claims 13-21 are cancelled as follows:
13.	(Cancelled).
14.	(Cancelled).
15.	(Cancelled).
16.	(Cancelled).
17.	(Cancelled).
18.	(Cancelled).
19.	(Cancelled).
20.	(Cancelled).
21.	(Cancelled).

Withdrawn claim 24 is cancelled as follows:
24.	(Cancelled).	

4.	These claims are renumbered as follows.
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”. 
Claim 4 becomes Claim 3, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”.
Claim 5 becomes Claim 4, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”.
Claim 6 becomes Claim 5, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”.
Claim 7 becomes Claim 6, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”.
Claim 8 becomes Claim 7, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”.
Claim 9 becomes Claim 8, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”.
Claim 10 becomes Claim 9, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”.
Claim 11 becomes Claim 10, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”.
Claim 12 becomes Claim 11, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”.
Claim 22 becomes Claim 12.
Claim 23 becomes Claim 13, which depends on claim 1; reads as “The fiber composite material W as claimed in claim 1”.

5.	For record purposes, it is noted that a certified copy for priority application EP16162362.4 was submitted in the present application on 05/08/2020 and a certified copy for priority application DE10 2015 207 372.6 was submitted in the parent application no. 15/567,266 on 10/17/2017. 

Reasons for Allowance
6.	Claim 1 was amended to include the limitation of cancelled original claim 2 language.  Written descriptive support can also be found at page 12, lines 20-25, of the specification as originally filed.  
	Claim 22 was also amended to include limitations supported at page 24, lines 10-35, and page 25, lines 10-33, of the specification as originally filed
Thus, no new matter is present.
	See Claim Amendment filed 02/23/2022. 
7.	The claim objection set forth in paragraph 6 of the prior Office action mailed 11/23/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 7, 10 and 22 to correct their informalities.
	See Claim Amendment filed 02/23/2022. 
8.	The 112(b) rejection set forth in paragraph 7 of the previous Office action mailed 11/23/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 1, 10-11, and 22 to provide the same with clarity. 
	See Examiner’s Amendment dated 03/14/2022.
9.	The 112(d) rejection set forth in paragraph 8 of the previous Office action mailed 11/23/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 11 to provide the same with proper dependency.  Written descriptive support to claim 11 amendment is found at page 30, lines 5-10, of the specification as originally filed. 
	See Claim Amendment dated 02/23/2022.
10.	The obviousness type double patenting rejection based on the claims of US Patent no. 10,563,046 set forth in paragraph 9 of the previous Office action mailed 11/23/2021 is no longer applicable and thus, withdrawn because the applicants submitted a terminal disclaimer on 02/23/2022. 
11.	The present claims are allowable over the prior art references of record, namely, Weber et al. (US 2012/00591091) and Yao et al. (US 2002/0193030). 
12.	Upon consideration in light of applicants’ argument provided at page 8 of their Remarks filed 02/23/2022 together with Examiner’s Amendment dated 03/14/2022, the 103 rejection based on Weber et al. and Yao et al. set forth in paragraph 10 of the previous Office action mailed 11/23/2021 is no longer applicable and thus, withdrawn.  In particular, none of these references cited individually or in combination teach or would have suggested the claimed specific fiber composite materials.  
Accordingly, claims 1, 3-12, and 22-23 are deemed allowable over the prior art references of record.

Correspondence
13. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/14/2020.